Citation Nr: 0503979	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-17 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for carcinoma of the right 
tonsil, claimed as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

At page 10 of a transcript of a personal hearing held via 
video conferencing before the undersigned in September 2004, 
the veteran indicated some complaints regarding his knees and 
right ear.  It is unclear if he desired to file claims with 
respect to his knees and right ear.  This matter is REFERRED 
to the RO for its consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Private medical records reflect that the veteran underwent 
surgery for carcinoma of the right tonsil in March 2000.  
Therefore, there is a current diagnosed disability.  
38 C.F.R. § 3.159(c)(4)(i)(A) (2004).  

The veteran had active service in the Republic of Vietnam 
during the period from January 9, 1962 through May 7, 1975.  
He is presumed to have been exposed during that service to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  
Therefore, it is established that the veteran experienced an 
event during his active service.  38 C.F.R. 
§ 3.159(c)(4)(i)(B).  


A December 2000 letter from the private physician who 
attended the March 2000 surgical procedure, removing 
carcinoma of the right tonsil, reflects that "it is certainly 
not out of the realm of possibility that the Agent Orange 
contributed to his cancer, as he is certainly younger than 
most patients we see with this diagnosis."  Therefore, the 
evidence indicates that the claimed carcinoma of the right 
tonsil may be associated with the event of exposure to Agent 
Orange.  (Emphasis supplied).  38 C.F.R. § 3.159(c)(4)(i)(C).  

VA will provide a medical examination or obtain a medical 
opinion where the above criteria are met.  38 C.F.R. 
§ 3.159(c)(4)(i).  The record does not indicate that the 
veteran has been afforded a medical examination.  There is 
not enough medical evidence to decide the case at this time 
based on the equivocal nature of the medical opinion 
discussed above.

In light of the above, the appeal is REMANDED for the 
following:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to this claim.

2.  Send the veteran's claims folder to a 
VA oncology specialist to obtain an 
opinion as to the etiology of his 
carcinoma of the right tonsil.  The 
claims file must be made available for 
review.  The physician is requested to 
offer an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that the 
veteran's carcinoma of the right tonsil 
is related to his exposure to Agent 
Orange during his active service.  If it 
cannot be determined whether the 
veteran's carcinoma of the right tonsil 
is related to his exposure to Agent 
Orange during his active service, without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
physician should clearly and specifically 
so state in the report.  

3.  Then, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

